Title: To James Madison from Adams Herbert & Company, 3 May 1816
From: Adams Herbert & Company
To: Madison, James


        
          Sir,
          Alexa. DC: May 3rd. 1816
        
        We had the honor to receive by the mail of this day, your Excellency’s letter of date the 1st Current, and beg you to accept our acknowledgements for your promptitude in forwarding us the check for five hundred fifty three Dollars & 80/100 which it contained, and which is in full for the original cost and subsequent Charges on One pipe wine from Madeira. We shall attend very particularly to the casing & forwarding the wine to our friend Mr Stone and as there will be no Charges on it we shall not have Occasion to trouble you.
        Being the agents both of Col. McPherson and Messrs March & Co we should be glad to be favored with your future orders for madeira or other wines, and will pledge our selves to pay strict attention to your directions as to the body, flavor & Color of the wine. We have the honor to be with the highest respect Your Excellency’s Mo. Obt. Servants,
        
          Adams Herbert & Co.
        
      